DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the replacement drawings and IDSs filed 03/09/2022. 
Claims 31-32, 34, 48, 54, 56-66 are allowed.

Allowable Subject Matter

Claims 31-32, 34, 48, 54, 56-66 are allowed. The following is an examiner’s statement of reasons for allowance:

The prior art of record teaches receive, from a relational database, treatment data associated with a target volume from each of a plurality of previous patients, the treatment data comprising three-dimensional dose grid treatment plan data associated with the target volume for each of said plurality of previous patients, dose-volume histogram (DVH) data associated with the target volume for each of said plurality of previous patients, and treatment outcome data associated with each of said plurality of previous patients; calculate a plurality of candidate features using the treatment data; select a first subset of the identified candidate features to generate a machine-learning model for determining radiation treatment- related risk based on input to the model of the plurality of candidate features; use the trained machine-learning model for determining radiation treatment-related risk to determine a particular radiation treatment-related risk associated with a particular radiation treatment plan for a current patient.

However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “identify a predetermined number of candidate features based on an information gain of each of the calculated plurality of candidate features,” “select a second subset of the identified candidate features to train the machine-learning model for determining radiation treatment-related risk,” “wherein the plurality of candidate features from the treatment plan are generated by using at least the treatment data to calculate a dose grid distribution for a band of radiation delivered to the target volume, the dose grid distribution representing a percentage of total radiation dose with the band delivered to the respective target volume, the dose grid distribution including a plurality of different dose groupings,” as recited in the claims.

The claimed invention is also subject matter eligible because the recitation of a trained machine learning model removes the claim from being directed to an abstract idea (see, e.g., Example 39 in Subject Matter Eligibility Examples: Abstract Ideas dated January 7, 2019).

The closest prior art of record is as follows: 
McNutt et al. (U.S. Patent App. Pub. No. US 2011/0153547 A1), 
Schulte et al. (U.S. Patent App. Pub. No. US 2014/0350322 A1), 
Konukoglu et al. (U.S. Patent App. Pub. No. US 2012/0207359 A1), and 
Wu et al. (U.S. Patent App. Pub. No. US 2012/0014507 A1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571) 270-5547. The examiner can normally be reached on M-F 9-6 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppatr- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626